DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant called to discuss the art rejection in section 4 of the detailed portion of the office action mailed 23 June 2021.  Applicant argued that it would not have been obvious to have used the opaque layer of Shi in place of the opaque layer of Shi-Ming because Shi has a contrast layer that diffuses light as well as a light blocking layer.  The position of the examiner was that one of ordinary skill in the art could transfer the opaque layer of Shi to Shi-Ming without importation of the contrast layer, as a simple substitute of alternate art recognized structures to form opaque layers, which all block the transmission of light.  The examiner further indicated that the claim language was open and would support the importation of the contrast layer as well, which would not interfere with the function of the Shi-Ming reference.
     Applicant further argued that the combination of Nguyen et al. with Shi-Ming et al. in view of Shi was taught away from as Shi-Ming et al. is intended to be light blocking, which is 
     A proposed claim was presented that added the limitation of a 30% haze level to claim 1.  The examiner indicated that Shi-Ming in view of Shi as modified by Nguyen et al. should have a low level of haze as the main light transmission is through the perforations which do not diffuse light.  An interview agenda with the proposed claim is attached as an office action appendix.

Applicant reported that there was an error in section 0036 of the publication of the instant application (U.S. 2020/0307168).  Applicant indicated that the formula should read Tt=Td+Tp.  The examiner checked the instant application as filed and the provisional application, and the error is only present in the published application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783